PD-0608-15
                        Cause Number




                                      In The

                   TEXAS COURT OF CRIMINAL APPEALS
                                                                     COURT OF CRIMINAL APPEALS
                                  Austin, Texas                           MAy 22im

                                                                     Abel Acosta, Clerk
Charles Fredrick Bell                  )(    Movant/PetiticDner

                                       )(
                                                                         FILED IN
      Vs.                              )(                        COURT OF CRIMINAL APPEALS
                                                                         MAY 22 2015
                                       )(
The State of Texas                     )(      Respondent             Abel Acosta, Clerk




                MOTION FOR EXTENSION OF TIME

                                    TO FILE

             PETITION FOR DISCRETIONARY REVIEW

TO:   THE HONORABLE JUSTICES OF THE

      TEXAS COURT OF CRIMINAL APPEALS



     Comes now Charles Fredrick Bell, Petitioner/Movant in the above-styled
and numbered cause (hereinafter "Bell"), proceeding inpropria persona, pursuant
to the authority of Tex. R. App. Proc. 10.5(b) and 68.2(c), in conjunction with the
Due Process and Due Course of Law protections and guarantees of the United
States and Texas Constitutions, and respectfully requests that this Honorable
Court enter an order extending the time to file his pro-se PETITION FOR
DISCRETIONARY REVIEW for ninety (90) days, up to and including the 10th day of
August, A.D. 2015, and, in support would respectfully show this Honorable Court
that:

   1. Bell was convicted in the 219th Judicial District Court of Collin County, Texas,
      of the offense(s) of aggravated sexual assault of a child in cause number
      219-80942-2012, styled "THE STATE OF TEXAS vs. CHARLES FREDRICK BELL.
   2. Bell timely appealed his conviction(s) to the Court of Appeals, Fifth District
      of Texas, which affirmed the conviction(s) in an unpublished opinion,
        rendered on the 10th day of April, A.D. 2015.
   3. The present deadline for filing the Petition for Discretionary Review in this
        case is on or before the 10th day of May, A.D. 2015, (see Tex. R. App. Proc.
      68.2(a)), and Bell has made no previous requests for an extension of time
      relating to the filing of his pro-se petition seeking discretionary review in
      the above-styled and numbered cause.
   4. Good cause exists for granting the requested extension of time in this case
        because:
   a. Bell is unskilled and untrained in the field of law and due to his poverty is
      compelled to depend on the assistance of a layman in order to attempt to
      litigate the instant proceeding.
   b. Bell, with the financial support and assistance of family members, was
      represented by retained counsel in the Fifth Court of Appeals and said
      counsel has declined to provide Bell with further legal representation for
        purposes of pursuing discretionary review in this court and has indicated an
        unwillingness to further litigate the instant proceeding. Bell was informed,
        by family members, of the decision of the Fifth Court of Appeals disposing
        ofthe appellate proceedings on or about the 20th day ofApril, A.D. 2015.
   c. Pursuant to the procedural requirements of the Texas Rules of Appellate
      Procedure, Bell is required to obtain and attach a copy of the opinion of the
      Fifth Court of Appeals to his pro-se petition for discretionary review.
      However, in order to do so Bell must contact his retained appellate
      attorney, and/or the clerk of the Fifth Court of Appeals and arrange to
      obtaina copy of the appellate court's opinion in this case.
   5. Bell has made no previous requests for an extension of time and this
      request is not being made for mere delay, but in order that justice may be
        better served.
WHEREFORE, Bell respectfully moves and prays that this motion be duly
considered by this Honorable Court and, thereafter: GRANTED.



                                         Respectfj




                                         Charles Fredrick Bell, (Pro-se)

                                         TDCJ-ID #01899258

                                         1800 Luther Dr. #115

                                         Navasota, Tx. 77868



                              VERIFICATION

    I, Charles Fredrick Bell, TDG-CID #01899258, being presently incarcerated
in the Texas prison system, here in Grimes County, Texas, declare under the
penalty of perjury that the above and foregoing is true and correct to the best
of my knowledge and belief.

   Executed on this the /2     day of May,




                                   Charles Fredrick Bell, (Pro-se)

                                   Affiant/Movant/Petitioner
                    Certificate of Mailing/Service

   I, Charles Fredrick Bell, TDCJ-CID #01899258, being presently
incarcerated in the Texas prison system, here in Grimes County,
Texas, do hereby certify that on this the 12.^ day of May, A.D.
2015, a true and correct copy of the above and foregoing MOTION
FOR EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY
REVIEW was mailed to: Greg Willis, Collin County District Attorney,
2100 Bloomdale Rd, Ste 100, McKinney, Texas, 7^0^ by depositing
same into the internal prison mail system wil
prepaid.



                                           Charles Fredrick Bel

                                           Movant/Petitioner (Pro-se)

                     Certificate of Conference

   A conference was not held with the party because Charles
Fredrick Bell is incarcerated in the Texas prison system and
proceeding pro-se. Pursuant to the rules> regulations and policies of
the Texas prison system, prisoners are only allowed to make out
going telephone calls to persons, including attorneys and
government officials, who make application to prison officials to
have their name(s) and contact information placed on Charles
Fredrick Bell's pre-approved telephone calling list. The opposing
party in this case has NOT, to the best of Charles^recrr4dcBell';
knowledge, made such a request.



                                           Charles Fredrick Bell

                                           Movant/Petitioner (Pro-se)